Case 1:21-cr-00013-RJL Document 8 Filed 01/12/21 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on November 13, 2020
UNITED STATES OF AMERICA : CRIMINAL NO.
v. 3 MAGISTRATE NO: 20-MJ-0250
LEON NICHOLAS WINDER, : VIOLATION:
also known as “Leon Nicholas Wynder,”  : 18 U.S.C. § 922(g)(1)
: (Unlawful Possession of Ammunition by a
Defendant. : Person Convicted of a Crime Punishable
: by Imprisonment for a Term Exceeding
One Year)
22 D.C. Code § 4503(a)(1)
(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about December 11, 2020, within the District of Columbia, LEON NICHOLAS
WINDER, also known as “Leon Nicholas Wynder,” knowing he had previously been convicted
of a crime punishable by imprisonment for a term exceeding one year, in the Circuit Court for
Prince George’s County, Maryland, Criminal Case No. CT140690B, and the Superior Court of the
District of Columbia, Criminal Case Nos. 2014-CF3-003685, and 2012-CF2-008104, did
unlawfully and knowingly receive and possess ammunition, that is, 9mm ammunition, which had
been possessed, shipped and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of Ammunition by a Person Convicted of a Crime Punishable

by Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
Code, Section 922(g)(1))
Case 1:21-cr-00013-RJL Document 8 Filed 01/12/21 Page 2 of 3

COUNT TWO

On or about December 11, 2020, within the District of Columbia, LEON NICHOLAS
WINDER, also known as “Leon Nicholas Wynder,” knowing he had previously been convicted
of a crime punishable by imprisonment for a term exceeding one year, in the Circuit Court for
Prince George’s County, Maryland, Criminal Case No. CT140690B, and in the Superior Court of
the District of Columbia, Criminal Case Nos. 2014-CF3-003685, and 2012-CF2-008104, owned,
kept, and had within his possession and control, a privately made firearm (PMF) consisting of a
Polymer 80 receiver and a slide with no known manufacturer.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of Title 22, D.C. Code,

Section 4503(a)(1) (2001 ed.))

FORFEITURE ALLEGATION

l. Upon conviction of the offenses alleged in Counts One and/or Two of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in or used in the knowing commission of the offenses, including but not
limited to 9mm ammunition and a privately made firearm (PMF ) firearm consisting of a Polymer
80 receiver and a slide with no known manufacturer.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

2
Case 1:21-cr-00013-RJL Document 8 Filed 01/12/21 Page 3 of 3

(e) has been commingled with other property that cannot be subdivided without
difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

4 - f FOREPERSON.
Mobo B.S {ore

f

Attorney of the United States in
and for the District of Columbia.
